Citation Nr: 1011925	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left Achilles/leg 
pain disability.

3.  Entitlement to service connection for left forearm 
disability.

4.  Entitlement to service connection for costochondritis.

5.  Entitlement to service connection for abdominal pain from 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of service connection for tinnitus is addressed in 
this action.  The remaining issues listed on the title page 
are addressed in the remand portion of this action and are 
REMANDED to the RO via the Appeals Management Center.


FINDING OF FACT

The Veteran's current tinnitus was first manifested in 
service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA has certain notification and assistance 
duties pursuant to 38 U.S.C.A. 
§§ 5103(a) and 5103A.  Given the disposition of the tinnitus 
claim, however, further discussion as to whether those duties 
have been met is not necessary.  The Board notes that in a 
March 2006 correspondence, the Veteran was advised as to the 
information and evidence necessary to substantiate the 
initial rating and effective date in the case his claim for 
service connection was successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran claims service connection for tinnitus which he 
feels is due to acoustic trauma.  He filed his claim in 
February 2005.  Service treatment records show that he was 
routinely exposed to hazardous noises and had a history of a 
head injury.  The Veteran was treated for tinnitus in service 
in April 2002 and it was reported that he had it currently on 
VA examination in April 2005, which was conducted during 
service.  The VA examiner in April 2005 indicated that he had 
normal auditory function and that there was no evidence of 
conductive pathology resulting from in-service ear 
infections, and that there was no auditory basis for his 
alleged tinnitus.  The VA examiner in August 2006 indicated 
that the Veteran's tinnitus was of unknown etiology.  
However, the fact remains that the Veteran's tinnitus was 
manifest in service and the Veteran continues to have it 
currently, as reflected by his November 2008 statement.  
Accordingly, service connection will be granted for tinnitus 
as having had its onset in service and continuing to the 
present.  The Veteran is capable of indicating that he has it 
and that it has continued since service, as it is the type of 
condition that lends itself to observation by a lay witness.  
See Charles v. Principi, 16 Vet. App. 370 (2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends he has a left Achilles/leg pain 
disorder; left forearm disability; costochondritis; and 
abdominal pain from hernia.  He attended a VA examination in 
April 2005 which suggested he had no current disability 
associated with any of the above claimed conditions.  He 
thereafter requested a new examination based on certain 
deficiencies with the April 2005 examination, and was 
scheduled for another examination to occur in August 2006.  
He failed, without explanation to report for that 
examination, and the RO, in a November 2008 supplemental 
statement of the case, concluded that the issues therefore 
would be decided on the record.

Although the RO thereafter took no further evidentiary action 
with respect to the above issues on appeal, the RO did 
develop his claims for other orthopedic disorders, and in 
fact scheduled the Veteran for orthopedic examinations which 
he attended.  The Veteran clearly is willing to report for 
further VA examinations, and the RO should have scheduled him 
for such examinations.

Given the above, the Board finds that further development is 
required prior to the adjudication of the remaining claims on 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
Veteran's left Achilles/leg pain 
disorder; the nature, extent and etiology 
of the Veteran's left forearm disability; 
the nature, extent and etiology of the 
Veteran's costochondritis; and the 
nature, extent and etiology of the 
Veteran's abdominal pain from hernia.  
All indicated studies should be 
performed.  The examiner should provide 
an answer to each of the following:

A.  With respect to any left 
Achilles/leg pain disorder 
identified, is it at least as likely 
as not that the disorder is 
etiologically related to service?

B.  With respect to any left forearm 
disability identified, is it at 
least as likely as not that the 
disorder is etiologically related to 
service?

C.  With respect to any 
costochondritis identified, is it at 
least as likely as not that the 
disorder is etiologically related to 
service?

D.  With respect to any abdominal 
pain from hernia identified, is it 
at least as likely as not that the 
disorder is etiologically related to 
service?

The rationale for all opinions expressed 
should be explained.  The Veteran's 
claims files must be made available to 
the examiner.  

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


